Citation Nr: 1302706	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral foot disability, diagnosed as onychomycosis and tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that reduced the rating for the Veteran's bilateral foot disorder from 10 percent to 0 percent, effective July 1, 2007.  

As noted in prior Board remands, he perfected a timely appeal with respect to the reduction of that rating.  He also asserted that he was entitled to an increased rating for his service-connected disability.  

Consequently, the Board interpreted his appeal as presenting separate issues of entitlement to a restoration of a 10 percent rating for the period beginning July 1, 2007, and entitlement to a rating in excess of 10 percent at any time throughout the pendency of the appeal.  Those issues were remanded in September 2009.  

In a January 2010 decision, the Board restored the Veteran's previously-assigned 10 percent rating and remanded his claim for a higher rating for further development.  Currently, the New York RO has jurisdiction of the claim.  

In July 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the Detroit RO.  In September 2010, he was afforded a second Travel Board hearing before another VLJ at the New York RO.  

Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board remanded the claim in March 2012 so that he could be scheduled for a hearing before a third VLJ who would be on a panel decision with those VLJs who held his two previous Board hearings.  

The Veteran testified before the undersigned VLJ at a Board hearing at the New York RO in May 2012.  Transcripts of all hearings are associated with the claims file.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for a bilateral foot disability, diagnosed as onychomycosis and tinea pedis, currently rated 10 percent disabling.  During his most recent Travel Board hearing in May 2012, he testified that his foot disability had gotten worse since his last examination.  Thus, to ensure that VA fulfills its duty to assist, the claim will be remanded for an updated examination to assess the current severity of his service-connected disability.  38 C.F.R. § 3.159(c)(4) (2012).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his increased rating claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

The Veteran further reported that he receives VA medical care at the Bronx and Manhattan VAMCs.  The evidence also indicates treatment at Montrose, Brooklyn, and Albany Stratton.  A review of the physical and Virtual VA electronic claims file shows that August 2011 VA treatment records are the most recent that have been associated with his claims file.  As VA is now on notice that such records exist and may be relevant to the claim, the identified treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA clinical records from the following VA facilities:  
* Hudson Valley HCS (Montrose) since November 2010;
* Albany Stratton VAMC since November 2010;
* Bronx (James J. Peters) VAMC since January 2011;
* NY Harbor HCS (Manhattan, Brooklyn, St. Albans) since August 2011.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral foot disability.  The examiner should review the claims file, and the examination report should reflect that review.  

The examiner should provide a complete rationale for all conclusions reached and conduct all necessary testing.  Specifically, the examiner is asked to address the following: 

a) Identify all current pathology related to the Veteran's service-connected bilateral foot disability. 

b) Specify the location and extent of the Veteran's service-connected disability in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.

c) Note whether the Veteran's bilateral foot disability is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, is painful, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  

d) Note whether Veteran's bilateral foot disability is productive of calluses and, if so, describe their extent and severity (less than moderate, moderate, moderately severe, or severe).  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________		             ___________________________
       HARVEY P. ROBERTS 			           MARJORIE A. AUER 
          Veterans Law Judge 				              Veterans Law Judge
       Board of Veterans' Appeals                                   Board of Veterans' Appeals



_____________________________
L. HOWELL
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


